The opinion of the court was delivered by
Strong, J.
This attempt to make partition in the Orphans’ Court of two estates, in one proceeding, cannot he sustained.Within its appropriate limits, the power of that court is ample, and it is unembarrassed by forms. Being a court of equity,- it can mould its process and decrees according to the necessities of the ease which it has in hand; but it is not a court of general jurisdiction. The law has conferred upon it only limited powers. Thus, it is only in certain cases of joint tenure, that it is authorized to make partition. ' What those cases are, is well defined in the Acts of Assembly which have conferred upon the court its powers; and to those acts we must look, rather than to our conceptions of wh^t might be convenient. Unless the power to make partition in a particular case is there found, the court does not possess it. It is quite apparent from an examination of the Act of March 29th 1832, that when the legislature committed to the Orphans’ Court the power to make partition of the lands of a decedent, they had in view no more than action upon a single estate. It was not the fact that the tenure was joint, nor was it the age or right of the persons uppn whom the law cast the -inheritance, that was made to give the court jurisdiction; but it was the fact, that there was land of an intestate of which he had died seised, and which in consequence was in charge of the court for allotment under the intestate laws. The act looked only to the title of the decedent. It was because it was land of a decedent, not because it was land of heirs, that the court was empowered to make partition. The whole act contemplates the division,' in one proceeding, of but a single estate. Nor did the Act of 13th April 1840, which enabled the court to make partition in eases of testacy, when the course of descent is not changed, or where some of the parties are minors, indicate any different legislative intention. The Act also of April Í0th 1849, which gave the court jurisdiction over undivided interests of a decedent, evinces a purpose to intrust the court with the power to make partition or allotment of that only, of which the one decedent died seised. Over his interest alone is the court given authority. Now, when it is remembered that the power of the Orphans’ Court to make partition is not a general power, that it is confined to cases described by the statutes, it seems clear that it is not large enough to cover the case of the appellant.
Its non-existence may also be inferred from the directions given by the Acts of Assembly respecting the mode in which partition is to be made, in all cases committed to the jurisdiction of the court. They are not adapted to the division of two estates; and any attempt -to apply them to such a division would be attended with great practical difficulties, and in some cases, would amount to a substantial denial of a statutory right. Thus, in the present case, the oldest son of John Snyder one of the decedents, has a right to take the moiety of which his father died seised, at *169the valuation. If his mother’s moiety may be valued with that of the father, he can only accept the one by accepting both. The debt incurred by accepting half he might pay; the aggregate valuation of both might be a burden too heavy. Again, it is possible some of the heirs may have' been advanced by one of the ancestors. How are these advancements to be settled in such a proceeding as the present ? And if the property be not accepted at the valuation, to whom is the order of sale to be committed— to the personal representatives of the father, or to those of the mother ? To one or to the other it must be; for it can only be made to a trustee when there is no executor or administrator, or when such personal representative neglects or refuses to act. And even if there could be a sale according to the directions of the Acts of Assembly, the difficulties are not all removed. The proceeds of sales in partition may be applied by the personal representative to the payment of such debts of the decedent as have not lost their lien by the lapse of time: 6 Watts 32. Could the executors of the father’s will pay the debts of the mother ? The legislature contemplated no such anomalies. Nor is there any necessity for the existence in the Orphans’ Court of a power to combine into one its acknowledged jurisdiction over two estates. The appellant may find all that he needs in the Court of Common Pleas. Certainly, since the Act of 21st April 1846, there is no difficulty in .his way.
The decree of the Orohans’ Court is affirmed.